Title: To George Washington from Philip Leibert, 1782
From: Leibert, Philip
To: Washington, George


                        

                            
                                1782
                            
                            A Son Exelence Le General G. Wachington Commendant en Chef les forces des Etats unies de Lamerique.
                        
                        Ppe Liebert enciennement capn au Regiment de Monsieur Mozes Hazen commissonner le Seize fevrier mil sept Cent
                            Soixante & Seize, à l’honneur dexposer à votre Exelence, quayant été placé au corp des invalides par votre ordre
                            en Mille Sept cent quatre vingt deux le douze de mars. Sur la representation de Monsieur hand adjudantGeneral &
                            des Certificats de Messieurs treat & Binney docteur General.
                        Le Supliant prend la liberté dexposer à votre Excelence Sa Situation presente.
                        Etant etranger ayant quitté le cannada pour Servir les Etats unies de Lamerique il Sapperçoit que lencienneté
                            de Sa commision, ne lui Sert Daucune prerogative dans le corp des invalides et que depuis qu’il y à entrés, on lui a fait
                            des passe droits, nayant pas eu de Compagnies à commender & qu’il y aurais une negotiation qui tendrais à le vouloir
                            deranger de Son poste.
                        Le Suppliant prie instament Vôtre Excelence, Davoir la bonté dexaminer La Situation d’un homme qui à perdu la plus
                            grande partie de ce quil avait au Cannada, Esperant Sa famille qui doit arriver incessament à
                            philadelphie. Se trouvant en Necessité, par le Retard des payements qui devais lui etre fait, tant de
                            ce qu’il luy ést due, que de ce qu’il à prettés au Congres au Commencement De la Guerre pour lever des Trouppes à Larmee
                            &c.
                        Le Suppliant Espere que Votre Excelence etant judicieux et bon, voudra jetter un regard Favorable, Sur Sa
                            Situation & accorder Votre protection a Celuy qui ne Cessera de faire des Voeux pour Votre Concervation &
                            Qui a L’honneur Dêtre avec un profond Respect Votre Excelence Votre tres humble & tres
                            obeissant Serviteur
                        
                            Ph. Leibert
                            Capitaine des Invalides
                        
                    